Citation Nr: 1104558	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-13 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
Scheuermann's disease with secondary herniated nucleus pulposus 
(HNP).

2.  Entitlement to service connection for a kidney disability, 
claimed as secondary to Scheuermann's disease with secondary HNP.

3.  Entitlement to service connection for a urinary tract 
disability, claimed as secondary to Scheuermann's disease with 
secondary HNP.

4.  Entitlement to service connection for bilateral lower 
extremity neurological disability, claimed as secondary to 
Scheuermann's disease with HNP.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1971 to May 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Denver, Colorado Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a 20 percent rating for 
the Veteran's Scheuermann's disease, and denied the secondary 
service connection claims.  A September 2009 rating decision 
increased the rating for Scheuermann's disease to 40 percent, 
effective October 23, 2006 (the date of claim for increase).  As 
the Veteran continues to express disagreement with the rating 
assigned, and the rating is less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In November 2010, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing the Veteran indicated that he was submitting 
additional evidence without a waiver of RO initial consideration.  
That evidence has been associated with the claims file (which was 
still at the RO at the time of the hearing).  On review of that 
evidence, the Board found that it consists essentially of 
duplicates of what was already in the claims file, and therefore 
does not require referral to the RO for initial review.  
38 C.F.R. § 20.1304(c). 

Notably, at the time of the videoconference hearing the 
procedural history in this case was not entirely clear (as the 
claims file was then unavailable for review).  The record 
reflects that in an October 2009 substantive appeal the Veteran's 
then attorney limited the appeal to the matters of secondary 
service connection, and in further correspondence dated on the 
same date (but received at the RO in November 2009), the attorney 
indicated that the Veteran was withdrawing claims of secondary 
service connection for kidney and urinary tract disabilities, but 
wished to proceed with the claim for increase, and that of 
secondary service connection for lower extremity neurological 
disability.   At a November 2010 pre-hearing conference, the 
Veteran indicated that he had dismissed his attorney (due to 
disagreement over the issues on appeal), and that withdrawals of 
appeals by the attorney were without his authorization.  In light 
of the foregoing, and agreement by the appellant expressed at the 
hearing, the Board finds that the issues on appeal are those 
stated on the preceding page.    

The matters of secondary service connection for kidney and 
urinary tract disabilities and entitlement to a total 
disability rating based on individual unemployability 
(TDIU) are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  The Veteran's service-connected Scheuermann's disease with 
secondary HNP is not shown to have been manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; separately ratable 
neurological symptoms or incapacitating episodes of 
intervertebral disc syndrome are not shown.

2.  A preponderance of the evidence is against a finding that any 
lower extremity neurological impairment has been caused or 
aggravated by the Veteran's service-connected Scheuermann's 
disease with secondary HNP.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the 
Veteran's Scheuermann's disease with secondary HNP.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code (Code) 5243 (2010). 

2.  Service connection for bilateral lower extremity neurological 
disability, including as secondary to Scheuermann's disease with 
HNP, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A November 2006 letter 
provided such notice.  The claim was readjudicated after further 
development was completed (and the Veteran had opportunity to 
respond).  See September 2009 supplemental statement of the case 
(SSOC).

Regarding the secondary service connection claim, the November 
2006 letter informed the Veteran of the evidence and information 
necessary to substantiate such claim, the information required of 
him to enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence on 
his behalf.  The letter also provided the Veteran notice 
regarding disability ratings and effective dates of award.  (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

The Veteran's service treatment records (STRs) are associated 
with the claims file.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  He was examined by 
VA in March 2007 and in July 2009.  The Board finds the July 2009 
examination was adequate for rating purposes, as the examiner 
expressed familiarity with the pertinent medical history, and the 
findings made included all information necessary for 
consideration of the applicable criteria.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Increased rating:

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In determining the disability evaluation, 
VA has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as the 40 percent 
rating encompasses the greatest level of severity of symptoms 
shown during the appeal period, the Board finds that staged 
ratings are not warranted.

A July 1974 rating decision granted the Veteran service 
connection for Scheuermann's disease, rated 10 percent, effective 
from May 1974.  A September 1992 rating decision increased the 
rating (for Scheuermann's disease with HNP) to 20 percent, 
effective September 7, 1983.  The 20 percent rating is 
"protected" (i.e., may not be reduced).  See 38 C.F.R. 
§ 3.951(b).  The instant claim for increase was received in 
October 2006.  As noted a June 2007 rating decision continued the 
20 percent rating and a September 2009 rating decision assigned a 
40 percent rating effective from the date of claim.

There is no specific diagnostic code for rating Scheuermann's 
disease.  The RO has rated the Scheuermann's disease with HNP 
under Code 5243 (for intervertebral disc syndrome) and the 
general rating formula for rating diseases and injuries of the 
spine (General Formula)(outlined below).  38 C.F.R. § 4.71a.  The 
Board notes that the record does not show that the Veteran has 
any Scheuermann's disease symptoms not encompassed by the General 
Formula criteria (and warranting a separate rating).

Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply:  40 
percent for forward flexion of the thoracolumbar spine limited to 
30 degrees or less; or, for favorable ankylosis of the entire 
thoracolumbar spine.  50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; 100 percent for unfavorable 
ankylosis of the entire spine.   Id.

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment, are to be rated 
separately, under the appropriate Code.  Id., Note (1) (following 
General Formula).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Id., Note 
(2).

Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Id., Note (5).

Intervertebral disc syndrome may alternatively be rated under the 
Formula for Rating Intervertebral Disc Disease Based on 
Incapacitating Episodes (outlined below).  38 C.F.R. § 4.71a, 
Code 5243.

Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician and that "chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and  symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using criteria for the most  
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  

A 40 percent rating requires incapacitating episodes with a 
total duration of at least four weeks but less than six weeks, 
during the past 12 months.  A 60 percent (maximum schedular) 
rating requires incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

Postservice treatment records to include, VA, private, and, 
Social Security Administration (SSA) show, in part, ongoing 
treatment for back disability.

On March 2007 VA examination, the Veteran complained of 
increasing low back pain which he described as intense and 
stabbing in character radiating from the low lumbar area up to 
the low thoracic area.  He reported that the pain increased in 
the evening and awakened him several times per night.  He 
received relief from narcotic medication, local heat and 
analgesic cream.  He indicated that he had to stay in bed for 30 
minutes to an hour to reduce this pain.  He also reported that he 
had experienced 3 to 4 incapacitating episodes of back pain per 
year which lasted 2 to 3 days.  He reported that he treats such 
episodes with local heat and narcotic medication.  He was able to 
complete his daily living activities independently.  Physical 
examination revealed that he rose from a seating position with 
extreme grimacing and ambulated without an assistive device in 
forward flexion position.  Range of motion studies revealed a 
complaint of extreme pain at 0 to 15 degrees of flexion; rotation 
was limited to 5 to 10 degrees with extreme pain; lateral flexion 
was 5 degrees, again limited by pain; straight leg raise was 
positive at 90 degrees when deferred in a sitting position, 
however, when lying down the Veteran complained of extreme pain 
at 5 degrees of hip flexion; Waddell signs exhibited 6 of 7 
signs, positive for symptom magnification.  Gait examination 
exhibited a forward flexion gait.  The Veteran was unable to rise 
onto his toes and heel.  The examiner noted that there was no 
change in active or passive range of motion during repeat testing 
x3 against resistance with no additional loss of range of motion.  
An MRI of the lumbar spine in August 2004 reveals posterior disc 
bulges seen as L1-L2, L3-L4, L4-L5 and L5-S1 regions with mild 
anterior osteophytes at T12.  There appeared to be neuroforaminal 
compromise at L3-L4 bilaterally and L5-S1.  The diagnoses, in 
part, were multilevel disc degeneration in the lumbar spine as 
noted by CT imaging in August 2004. 

On July 2009 VA examination, the Veteran reported continued back 
pain and stiffness.  He reported that his daily living activities 
were limited in that he could only walk half a block with extreme 
pain and then had to sit down.  He could stand half an hour if 
using the crutches; if he did not have them he had to sit down 
after 15 minutes.  He reported that he was able to sit 
comfortably for only 30 minutes.  He reported flares with intense 
pain (described as jumper cables giving him an electrical pain 
from the base of his spine upward, lasting 30 seconds, and 
occurring once every 1 or 2 days).  No physician has advised 
bedrest within the last 12 months.  Physical examination revealed 
severely limiting range of motion with extreme pain; forward 
flexion was to 10 degrees; extension was to 10 degrees; rotation 
was to 10 degrees; right and lateral bending was to 5 degrees.

At the November 2010 videoconference hearing, the Veteran 
testified that in 2004 , a physician placed him on bedrest for 
two months as a result of his back disability.

While the record amply shows limitation of lumbar spine motion to 
less than 30 degrees, at no time during the appeal period was 
there a notation that the spine was anklyosed, much less 
ankylosed in an unfavorable position.  Consequently, the General 
Formula criteria for a rating for orthopedic symptoms in excess 
of 40 percent are neither met nor approximated.  Furthermore, 
there is no evidence or suggestion of neurological impairment 
(such as loss of bladder or bowel control). (Whether there are 
separately ratable neurological symptoms consisting of lower 
extremity impairment will be separately addressed below.)   \
As was noted above, this disability may be separately rated based 
on incapacitating episodes.  No such episodes, as defined 
(physician-prescribed bedrest), are shown or alleged during the 
pendency of this claim/appeal.  At the videoconference hearing  
the Veteran has testified that he was ordered on bedrest for two 
months for back pain by a physician in 2004.  As such alleged 
bedrest preceded the period for consideration in this appeal 
(from October 2005), it has no bearing on the claim.  

In summary, symptoms of the Veteran's Scheuermann's disease with 
HNP have not  met the schedular criteria for the next higher (50 
percent rating) at any time during the appeal period, and such 
rating is not warranted.  

The Board also has considered whether this claim warrants 
referral for extraschedular consideration.  Under Thun v. Peake, 
22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service 
connected Scheuermann's disease with HNP with the applicable 
schedular (General Formula) criteria (which specifically 
encompass pain), the Board finds that nature of the 
manifestations and severity of associated impairment shown 
throughout are wholly encompassed by the schedular criteria.  
Consequently, the schedular criteria are not inadequate, and 
referral for consideration of an extraschedular rating is not 
necessary.  
Finally, the Board notes that the matter of entitlement to a TDIU 
rating is pending.  Such matter is addressed in the remand below.

Secondary service connection:

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury suffered, or 
disease contracted, during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for 
a disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence of a current disability (for which 
secondary service connection is sought); (2) a service connected 
disability; and (3) competent evidence that the current 
disability was either caused or (aggravated) by the service 
connected disability.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995)(en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's STRs are silent for complaints, symptoms, or 
diagnosis pertaining to neurological impairment to the lower 
extremities.  On service separation physical examination, the 
lower extremities were normal on clinical evaluation.  Service 
connection has been established for Scheuermann's disease with 
HNP.

Postservice treatment records to include VA, private and SSA do 
not show any specific treatment for bilateral lower extremity 
neurological disability; however records notes the Veteran's 
complaints of radiating pain.

On March 2007 VA examination, the Veteran reported occasional 
back pain that radiated to the right leg in a stocking/glove 
distribution with primary soreness in his right buttock.  He 
complained of numbness extending from his distal ankle throughout 
his foot in nondermatomal distribution.  He also complained of 
weakness in the right leg and indicated that he required the use 
of a cane because of such weakness.  The Veteran reported flares 
of pain 2 to 3 times a month that is usually elicited by some 
activity that causes twisting of the spine.  Neurologic 
examination revealed 2+ reflexes bilaterally; Babinski's are 
downgoing; motor strength was difficult to test due to breakaway 
weakness, however, there appeared to be no obvious muscle atrophy 
in the distal leg and no evidence of a myotome pattern of 
weakness; the Veteran complained of sensory loss extending from 
the mid-calf through the foot resulting in subjective perception 
of 80 percent loss of light touch and pinprick sensation; he 
reported a decrease in proprioceptive sensation in the distal 
toes.  Direct examination of the lower extremities exhibited 
normal musculature in the calf and anterior tibialis; calf girth 
was equal at 41 cm bilaterally; thigh girth was also equal at 43 
cm bilaterally; extensor digitorum brevis bulk was symmetric and 
equal bilaterally and there was no atrophy within the anterior 
tibialis or gastrocnemius.  An October 2004 EMG examination of 
the lumbar spine and lower extremities revealed no evidence of a 
lumbosacral radiculopathy or distal peripheral neuropathy.  The 
diagnoses were, in part, no clinical evidence of associated 
lumbosacral radiculopathy; inconsistent physical examination 
findings with significant positive Waddell signs suggesting 
symptom magnification; no reproducible clinical evidence of 
superimposed peripheral neuropathy.  The examiner opined that is 
was not likely as not that there was any clinical radiculopathy 
secondary to the Veteran's Scheuermann's disease and disc at 
L4/5.

In September 2008 a private provider, K.P., M.D., noted the 
Veteran's complaints of back pain that radiated down the lateral 
aspect of mainly the right leg and bilateral lower extremity 
distal numbness.  The Veteran denied bowel/bladder dysfunction.  
He reported borderline diabetes.  Physical examination of the 
Veteran revealed no acute distress; he ambulated with crutches; 
he had mild spinal tenderness to low back percussion; straight 
leg raising was 45 degrees bilaterally; flexion was 10 degrees 
and extension was to 5 degrees; right and left lateral bend was 
to 15 degrees; he exhibited mild difficulty with heel and toe-
walk; he had normal muscle bulk/tone; sensory examination showed 
stocking loss to pin to mid-calves; there was decreased vibration 
sense distally; reflexes were 3+ in the knees, and 1+ at the 
ankles; Babinsky sign was absent; he had 2+ pedal pulses.  NCS 
showed right Peroneal motor nerve with prolonged latency and 
slowed conduction velocity in the leg; Tibial motor and 
Superficial Peroneal and Sural sensory nerves were normal; the H-
reflexes had slightly prolonged distal latency.  EMG only showed 
mild chronic neuropathic changes in the lumbar Paraspinals.  Dr. 
K.P. stated that there was evidence of mild peripheral neuropathy 
seen on NCS which could be related to the Veteran's borderline 
diabetes.  He noted that there were indirect subtle chronic 
lumbar radiculopathies.  Dr. K.P. noted that EMG changes could 
normalize in chronic radiculopathies, and therefore correlation 
with imaging study was essential.

On July 2009 VA neurological examination, the Veteran reported 
shooting pains from his low back that radiate to his head and 
shoulder blades, which he indicates occurs with a frequency of 
daily to every other day.  He reported that they are triggered by 
getting out of bed or twisting funny.  He also reported that he 
experienced numbness in his legs and feet; he indicated that 
these symptoms had been present for the last 10 years.  He stated 
that the severe numbness had led to multiple stumbles and falls, 
and impaired his ability to work due to excessive doctor visits 
required in recent times.  He reported he spent roughly 10 to 15 
hours per week with doctors attempting to address the pain and 
numbness issues.  

Neurological examination revealed, in part, tremendous pain in 
the lower extremities; roughly three plus rating in his hip 
flexors limited by pain, three in knee extensors; two out of five 
rating in the feet dorsiflexors; the Veteran was able to stand on 
each foot for roughly about three seconds while he was holding 
onto an object (the examiner noted that such was suggestive that 
the Veteran has at least four out of five strength in his lower 
extremities); heel and toe tapping were adequate; gait was 
antalgic; the Veteran was unable to tandem, toe or heel-walk due 
to limitations from pain.  Sensory examination revealed 
diminished vibration at the knees and absent from the ankles; 
pinprick was diminished distally in the lower extremities in a 
patchy distribution and not in a typical stocking distribution; 
the Veteran had decreased pinprick anteriorly to above the knee 
however posteriorly it was present to the mid calf; cold was 
diminished in a stocking like fashion to above the knees 
bilaterally; position sense was reportedly abnormal at the toes 
as well and such was symmetric.

The examiner's assessment and opinion was:

"This is a 60-year old right-handed gentleman being 
evaluated for diabetic related peripheral neuropathy as 
well as a lower extremity radiculopathy without findings 
consistent with radiculopathy.  1.  Diabetic neuropathy:  
The [Veteran] denied a history of diabetes.  Instead, he 
described a brief period of time in which he had elevated 
blood sugars due to an infection that was appropriately 
treated with antibiotics and since resolved.  He denies 
actually carrying a history of diabetes.  On examination 
however, he does show mild findings of distal sensorimotor 
peripheral neuropathy.  His complaints however seem out of 
proportion with the clinical findings.  A routine work up 
for reversible causes of peripheral neuropathy would be 
useful and should have been performed at some point by his 
primary care provider or a consulting neurologist.  Without 
the history of diabetes, there does not appear to be a 
specific etiology to this neuropathy.  2.  Lower extremity 
radiculopathy:  What was reported by the [Veteran] as an 
electrical type shooting sensation from his low back to his 
shoulder blades and head does not fit the description of a 
radiculopathy.  The EMG performed in the past by an outside 
neurologist suggested that he has mild changes in his 
paraspinal muscles suggestive of multilevel radiculopathy.  
The conclusion of the EMG findings appeared very equivocal 
and would account for the lack of clinical findings on 
neurological examination.  His description of his shooting 
pain does not meet the definition of radiculopathy.

This Veteran's complaint of radiculopathy is not likely due 
to any service-connected diagnosis of a ruptured disk at T-
10, T-11.  Rationale as described above, these are not 
radicular symptoms.  There is no doubt that [the Veteran] 
has a significant history of trauma to that region and he 
has significant pain related to that; however, 
radiculopathy is not documented on this examination.  
Peripheral neuropathy is less likely as not to be related 
to his service-connected diagnosis of ruptured disk.  
Rationale, while the [Veteran] does appear to have some 
mild peripheral neuropathy, the clinical diagnosis of 
diabetes was not supported by the [Veteran's] own history 
and no specific etiology was offered at the time.  The 
findings of peripheral neuropathy seem to have been 
followed by many years from the initial diagnosis of his 
ruptured disk and do not appear to be related to his 
service-connected injury."

At the November 2010 videoconference hearing, the Veteran 
testified that a neurologist told him that his bilateral lower 
extremity neurological impairment was related to his service-
connected back disability.

It is not in dispute that the Veteran has some sort of bilateral 
lower extremity neurological impairment.  However, his STRs are 
silent for such disability, and there is no evidence in the 
record to show that he has had it continuously since his 
separation from service (nor does he allege otherwise).  
Consequently, service connection for bilateral lower extremity 
neurological impairment on the basis it became manifest in 
service and persisted is not warranted.  

The Veteran's theory of entitlement in this matter is strictly 
one of secondary service connection; he alleges that he has lower 
extremity neurological impairment secondary to his service-
connected Scheuermann's disease with HNP.  Three requirements 
(outlined above) must be met to substantiate a claim of secondary 
service connection.  Of these, it is (as noted above) shown that 
the Veteran has mild bilateral lower extremity neuropathy (the 
disability for which service connection is sought), and that he 
has service-connected Scheuermann's disease with HNP.  What he 
must still show to substantiate his secondary service connection 
claim is that the service- connected Scheuermann's disease with 
secondary HNP caused or aggravated the bilateral lower extremity 
neurological impairment.  A preponderance of the evidence of 
record does is against such etiology.  

The Veteran has sought to substantiate his claim by a supporting 
statement (along with NCS/EMG findings) from a private 
neurologist, K.P. M.D., who indicates in essence that the Veteran 
has indirect subtle chronic lumbar radiculopathies.  However, the 
conclusion is not supported by an adequate explanation of 
rationale (and, in fact, Dr. K.P. noted that correlation with 
imaging study was essential).  Furthermore, Dr. K.P. also appears 
to attribute the Veteran's mild peripheral neuropathy to the 
Veteran's reported nonservice-connected borderline diabetes.  
Therefore, while the opinion has some probative value (because 
Dr. K.P. is a medical professional who has treated the Veteran), 
it lacks sufficient value to be persuasive; without explanation 
of rationale it cannot be properly weighed against the opinion to 
the contrary.  The July 2009 VA neurologist's opinion 
specifically notes that EMG findings by Dr. K.P. appeared to be 
equivocal (which would account for the lack of clinical findings 
on neurological examination and the Veteran's description of his 
shooting pain did not meet the definition of radiculopathy).  
Because the July 2009 VA neurologist based his opinion on review 
of the complete record and cited to specific clinical data that 
support his conclusion, his opinion is the more probative (and 
persuasive) evidence in this matter.  

Because the Veteran is a layperson, his own opinion as to whether 
he has a lower extremity neurological disability which is 
secondary to (a manifestation of) his already service-connected 
Scheuermann's disease with HNP is not competent evidence.  While 
he is certainly competent to observe he has neurological symptoms 
involving his lower extremities, the diagnosis of the disability 
underlying those symptoms is a complex medical question beyond a 
layperson's observation capabilities.   See  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against this claim; therefore, it must be 
denied.


ORDER

A rating in excess of 40 percent for Scheuermann's disease with 
HNP is denied.

Service connection for bilateral lower extremity neurological 
impairment, claimed as secondary to Scheuermann's disease with 
HNP is denied.


REMAND

The Veteran contends that his kidney disability has been 
aggravated (specifically kidney stones) by pain medication he 
takes for his service-connected Scheuermann's disease.  Notably, 
he has a diagnosis of medullary sponge kidney which is a 
congenital defect.

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable legislation and cannot be 
found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9.  
However, superimposed disability/pathology due to a service-
connected disease (to include treatment for a service-connected 
disease may be service-connected.  In such case, the Veteran may 
only be compensated for the degree of disability over and above 
the degree existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

As noted, the medical evidence of record shows that the Veteran 
has medullary sponge kidney (a birth defect).  However, regarding 
the claims of secondary service connection (for aggravation of 
disability), the Board finds that there is no medical opinion of 
record adequate for adjudication purposes.  The Veteran has not 
been afforded a VA examination to determine whether or not his 
kidney defect/disability was indeed aggravated by the pain 
medications he took for his service-connected Scheuermann's 
disease with secondary HNP.  As the questions presented in such 
matter are medical in nature, a VA examination to secure a 
medical advisory opinion is necessary.  See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of a 
non service-connected disease or injury by a service- connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets out 
the procedure for determining the extent of any aggravation.  
Attention of the RO and the VA examiners is directed to these 
changes (and to Allen) so that the reports of the VA examination 
directed by the Board include the necessary information.

Because the claim of secondary service connection for urinary 
tract disability is inextricably intertwined with the claim of 
service connection for kidney disability, appellate consideration 
of that matter must be deferred pending resolution of the 
secondary service connection for kidney disability claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Regarding the Veteran's TDIU claim, an April 2010 rating decision 
denied such claim.  The Veteran issued a timely notice of 
disagreement in June 2010.  The RO informed the Veteran in 
October 2010 correspondence that they would issue him a statement 
of the case (SOC).  The record does not include a SOC.  
Consequently, the Board is required to remand the matter for 
issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  This matter is not before the Board at this time, and 
will only be before the Board if the Veteran timely files a 
Substantive Appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine whether his medullary sponge kidney 
was aggravated by the pain medication he 
takes for his service-connected Scheuermann's 
disease.  His claims file must be reviewed by 
the examiner in conjunction with the 
examination (and the examiner should note the 
Veteran's report of kidney stones), and any 
indicated studies or tests should be 
accomplished.  All clinical findings should 
be reported in detail.  Based on review of 
the Veteran's pertinent medical history and 
with consideration of sound medical 
principles, the examiner should provide an 
opinion responding to the following:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's medullary sponge kidney was 
chronically worsened  in severity due to 
the pain medications he has taken for his 
service-connected Scheuermann's disease?  
Specifically, does he have a chronic 
kidney stone disability superimposed as a 
result of the pain medication use?  If a 
kidney stone disability is deemed to have 
resulted from such medication use, the 
examiner should further opine whether or 
not the Veteran is shown to have a urinary 
tract disability secondary to the kidney 
stone disability.

2. The RO should issue an appropriate SOC in 
the matter of entitlement to a TDIU rating.  
The Veteran should be advised of the time 
limit for perfecting his appeal, and afforded 
the opportunity to do so.  If he timely 
perfects an appeal in the matter, it should 
be returned to the Board.

3. The RO should ensure that all development 
sought above is completed (all questions 
posed are answered), and then re-adjudicate 
the claims of service connection for kidney 
disability/urinary tract disability as 
secondary to service connected Scheuermann's 
disease with HNP.  If either claim remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  .


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


